Citation Nr: 0414375	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint dysfunction (TMJ).  

2.  Entitlement to service connection for a right heel 
disability.  

3.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a left knee arthroscopy with 
patellar chondromalacia.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a right knee arthroscopy with 
patellar chondromalacia.  

6.  Entitlement to an initial disability rating in excess of 
10 percent for left hip strain.  

7.  Entitlement to an initial disability rating in excess of 
10 percent for left ankle strain with degenerative arthritis. 

8.  Entitlement to an initial disability rating in excess of 
10 percent for right ankle strain with degenerative 
arthritis.  

9.  Entitlement to an initial disability rating in excess of 
10 percent for a left heel spur.  

10.  Entitlement to an initial disability rating in excess of 
10 percent for a right elbow strain.  

11.  Entitlement to an initial disability rating in excess of 
10 percent for a right wrist strain.  

12.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a cervical spine sprain with 
spondylosis and degenerative disc disease at C6-C7.  

13.  Entitlement to an initial disability rating in excess of 
10 percent for postoperative residuals of a right shoulder 
disability with degenerative changes, acromioclavicular and 
glenohumeral joints.  

14.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.  

15.  Entitlement to an initial compensable disability rating 
for onychomycosis.   

16.  Entitlement to an initial compensable disability rating 
for residuals of an old stress injury of the right tibia.  

17.  Entitlement to an initial compensable disability rating 
for residuals of an old stress injury of the left tibia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
2001.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The veteran filed a notice 
of disagreement in October 2001.  The RO issued a statement 
of the case in June 2002 and received the veteran's 
substantive appeal in August 2002.  

As the veteran has perfected an appeal as to the initial 
rating assigned for issues numbered 3-17 on the title page 
above, the Board has characterized these issues in accordance 
with the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  Additionally, as the veteran is 
in receipt of less than the maximum schedular rating for 
these disabilities, his case remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2001, the veteran raised a claim for a total 
disability evaluation for compensation purposes on the basis 
of individual unemployability (TDIU).  The RO has yet to 
develop or adjudicate such claim.  Accordingly, it is 
referred to the RO for appropriate action.  

The issues of entitlement to service connection for a TMJ and 
a right heel disability and the issues of the propriety of 
the initial evaluations for residuals of a cervical spine 
sprain with spondylosis and degenerative disc disease at C6-
C7 and onychomycosis are remanded to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss manifested by 
Level I hearing loss in each ear.  

2.  The veteran's residuals of a left knee arthroscopy with 
patellar chondromalacia are manifested by pain associated 
with climbing stairs, stooping and kneeling, with objective 
evidence of full range of motion but with pain in the left 
knee on the anterior medial distal palpation.  

3.  The veteran's residuals of a right knee arthroscopy 
result in subjective complaints of pain, objective findings 
of pain on palpation, but without limitation of motion or 
effusion into the joint.  

4.  The veteran's left hip disability is productive of pain 
upon bending and twisting but without objective evidence of 
malunion of the joint or ankylosis.  

5.  The veteran's left ankle disability is productive of mild 
arthritic changes and normal range of motion but with pain at 
limits of plantar flexion.  

6.  The veteran's right ankle disability is characterized by 
subjective complaints of pain and flare-ups and objective 
findings of edema, arthritic changes with painful and limited 
dorsiflexion and plantar flexion.  

7.  The veteran's left heel spur is characterized with pain 
when first walking in the morning and objective medical 
evidence of full motion and likely plantar fasciitis.  

8.  The veteran's right elbow disability is characterized by 
pain upon palpation, slight limitation but does not result in 
malunion of the radius.  

9.  The veteran's right wrist is characterized by pain, 
soreness and a slight decrease in grip strength.  

10.  The veteran's service-connected right shoulder 
disability is manifested by pain with some limitation of 
motion, but without dislocation or nonunion of the clavicle 
or scapula, or additional objective evidence of functional 
loss due to pain limiting arm motion to shoulder level.  

11.  The veteran's experiences recurrent tinnitus.  

12.  The veteran's old, healed, stress fracture of the right 
tibia does not result in objective findings of any residuals.  

13.  The veteran's old, healed, stress fracture of the left 
tibia does not result in objective findings of any residuals.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2003).

2.  The criteria for an initial evaluation greater than 10 
percent for residuals of a left knee arthroscopy with 
patellar chondromalacia have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Code 5258, 5259 (2003).  

3.  The criteria for an initial evaluation greater than 10 
percent for residuals of a right knee arthroscopy with 
patellar chondromalacia have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Code 5258, 5259 (2003).  

4.  The criteria for an initial evaluation greater than 10 
percent for residuals of a left hip strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5251-5255 (2003).  

5.  The criteria for an initial evaluation greater than 10 
percent for left ankle sprain with degenerative arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2003).  

6.  Affording the veteran the benefit of the doubt, the 
criteria for an initial 20 percent evaluation, but not 
greater, for right ankle strain with degenerative arthritis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2003).  

7.  The criteria for an initial evaluation greater than 10 
percent for left heel spur have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Code 5284 (2003).  

8.  The criteria for an initial evaluation greater than 10 
percent for a right elbow strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5212 (2003).  

9.  The criteria for an initial evaluation greater than 10 
percent for a right wrist strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2003).  

10.  The criteria for an initial 20 percent disability 
rating, but not greater, for service-connected right shoulder 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45. 4.59, 4.71a, Diagnostic Codes 
5003, 5201, 5203 (2003).

11.  Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus is not shown as a matter of 
law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10, 4.25, 4.87, Diagnostic Code 6260 (2002 & 2003).

12.  The criteria for an initial compensable evaluation for 
an old, healed stress fracture of the right tibia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.1, 4.6, 4.14, 4.20, 4.71a, Diagnostic Code 5020 (2003).  

13.  The criteria for an initial compensable evaluation for 
an old, healed stress fracture of the left tibia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.1, 4.6, 4.14, 4.20, 4.71a, Diagnostic Code 5020 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims and 
that the requirements of the VCAA have been satisfied. 

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
422.  

In the present case, a substantially complete application 
seeking entitlement to service connection for multiple claims 
was received in January 2001.  Thereafter, in a rating 
decision dated in September 2001 the RO granted service 
connection for the claims, (with the exception of the claims 
for service connection for a TMJ and a right heel disability 
being remanded herein.)  Only after that rating action was 
promulgated did the AOJ, in February 2002, provide notice to 
the claimant regarding submitting additional evidence in 
support of his claims, advising as to what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  

The veteran did not respond to the RO's February 2002 letter.  

The Board notes that by way of the September 2001 rating 
decision and the June 2002 Statement of the Case, the RO 
advised the veteran and his representative of the basic laws 
and regulations governing his claims and the bases for the 
denial of higher initial disability ratings of the claims.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2002 
was not given prior to the first AOJ adjudication of the 
claims, the RO granted the benefit sought on appeal, i.e. the 
claims for service connection were granted.  It was only 
after the veteran disagreed with the disability ratings 
assigned did the AOJ notify the veteran of the need for 
additional evidence.  After the notice was provided, the case 
was readjudicated and a Statement of the Case (SOC) was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  Thus, 
the Board finds that the appellant was not prejudiced by the 
timing of the RO's notice.  As an aside, the Board finds that 
the veteran was prejudiced by the failure to send a pre-
adjudicatory notice with respect to the claims for service 
connection for a TMJ and a right heel disability.  The 
Board's reasoning with respect to these issues is set forth 
in the Remand section of the decision below.  

Also, as to the VCAA notice requirement, the Veterans 
Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA. 

The Board also finds that all necessary development has been 
accomplished.  On his initial application for service 
connection received by the RO in January 2001, the veteran 
indicated that all medical treatment for his claimed 
disabilities was found in his service medical records.  The 
veteran's service medical records are of record.  
Additionally, in January 2001, the veteran was afforded a 
comprehensive VA examination.  During the course of the 
appeal, the veteran identified no additional sources of 
evidence, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126. 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  



A.  Hearing Loss

The veteran's service-connected bilateral hearing loss is 
rated as noncompensably (zero percent) disabling under the 
provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In January 2001, and prior to his discharge from the Marine 
Corp, the veteran was afforded a VA contract audiologic 
examination.  The veteran reported that he was exposed to 
artillery, generators and compressors during his military 
service.  

On the authorized audiological examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
25
45
LEFT
15
15
30
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
Audiometric testing suggested a bilateral mild to moderate 
high frequency sensorineural hearing loss in both ears.  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by results of controlled speech discrimination 
tests, together with the average hearing threshold, as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second.  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal acuity 
through level XI for profound deafness.  Hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).

After carefully considering the applicable criteria in light 
of the pertinent audiological evaluation results, the Board 
finds that the evidence fails to demonstrate the presence of 
a compensable level for bilateral hearing loss.  As set out 
above, the puretone threshold levels at the January 2001 VA 
examination were 15, 15, 25, and 45 for the right ear, and 
15, 15, 30, and 45 for the left ear.  The four-frequency 
averages for the right ear and left ear were 25 dB and 26.25 
db, respectively.  Speech audiometry revealed speech 
recognition ability of 96 percent in each ear.  Application 
of these scores to Table VI results in designation of I for 
the right ear and I for the left ear.  When these 
designations of impaired efficiency are applied to Table VII, 
the percentage evaluation for hearing impairment is 
noncompensable.  

The Board notes that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

Accordingly, the claim for an increased rating for bilateral 
hearing loss must be denied.  

B.  Left and Right Knees

The veteran's service medical records reflect that he was 
seen for medical treatment in September 1988 with a possible 
left medial meniscal tear.  The assessment in November 1988 
was a mild collateral ligament strain.  In 1990, he had an 
arthroscopy.  In 1999, he underwent shaving of the medial 
meniscus and femoral condyle.  

In July 1990 and in mid-1991, the veteran underwent a 
surgical arthroscopy of the right knee. 

During the January 2001 VA examination, the veteran 
complained that his left knee was worse than his right.  He 
noted a 9 to 11 year history of left knee pain, weakness, 
instability, and lack of endurance.  He used to be a marathon 
runner but quit two months ago due to pain.  He stated that 
his left was in almost constant flare-up.  He stated that 
Flexeril and rest alleviated flare-ups.  It was hard to stand 
or walk for prolonged periods of time.  Upon physical 
examination, the knee was normal in appearance.  Range of 
motion of the left knee was within normal limits.  He had 
pain in the left knee on the anterior medial distal 
palpitation.  An x-ray of the left knee showed patellar 
chondromalacia.  

As it pertains to his right knee, the veteran reported 
constant, horrible pain in the knee with daily flare-ups.  
The flare-ups were associated with prolonged walking, 
running, standing, climbing or descending stairs.  Medicines 
did not help the right knee.  When symptoms flared-up, he 
would rest the knee.  Upon examination, the appearance of the 
knee was normal.  Range of motion was also normal.  Drawer 
and McMurray testing were within normal limits.  He did have 
pain in the right knee on medial palpation.  Following an x-
ray examination, he was diagnosed with right knee patellar 
chondromalacia.  

The veteran's left and right knee disabilities are currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5262, indicated an unlisted 
condition, rated by analogy under Diagnostic Code 5262 to 
impairment of the tibia and fibula.  See, 38 C.F.R. § 4.27.  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2003).  

The Board notes that the veteran's left and right knee 
disability does not result in impairment of the tibia or the 
fibula.  Additionally, the Board notes that the veteran 
receives a separate evaluations for residuals of an old 
healed stress injury to his left and right tibia.  The knees 
are currently diagnosed with chondromalacia patellae.  
Chondromalacia patellae is characterized by "pain and 
crepitus over the anterior aspect of the knee, particularly 
in flexion, with softening of the cartilage of the articular 
surface of the patella and, in later stage, effusion".  
Dorland's Illustrated Medical Dictionary, 29th Edition.  
Thus, the Board finds that the left and right knee disability 
is more appropriately rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259, pertaining to symptomatic removal of 
semilunar cartilage.  

Under such Diagnostic Code, removal of semilunar cartilage 
that is symptomatic warrants a 10 percent evaluation.  
Semilunar cartilage that is dislocated with frequent episodes 
of "locking" pain, and effusion into the joint warrants a 
20 percent evaluation under Diagnostic Code 5258.  See, 
38 C.F.R. § 4.27.  

Upon review of the evidence of record, the Board finds that 
the veteran's left and right knee disability are both 
characterized by pain and frequent flare-ups.  Objectively, 
the evidence shows tenderness to palpation but without 
limitation of motion.  The Board finds that such 
symptomatology is consistent with a 10 percent evaluation.  
However, the evidence does not show that the left or right 
knee disability results in dislocated semilunar cartilage, 
frequent "locking" pain or effusion into the joint.  Thus, 
a 20 percent evaluation under Diagnostic Code 5258 is not 
warranted.  

Additionally, the Board has considered whether a higher 
initial evaluation is warranted for other applicable 
Diagnostic Code.  However, other codes require moderate 
instability, limited extension or flexion or ankylosis of the 
joint.  As the competent medical evidence does not reflect 
such symptoms, a higher initial evaluation under related 
Diagnostic Code pertaining to the knee is not warranted.  
See, 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the veteran has complained of 
pain and limitation of left knee function.  However, the 
Board finds that an additional evaluation for pain and 
limitation of function under these codes is not appropriate 
in this instance.  The veteran has already been compensated 
for symptomatic residuals of the removal of the semilunar 
cartilage under Code 5259.  Thus, he has already been 
compensated for functional loss and painful motion to the 
maximum extent possible under applicable law and regulations.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate him for the actual impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14. 

Accordingly, since the effective date of the grant of service 
connection, the Board finds that an evaluation greater than 
the currently assigned 10 percent is not warranted.  

C.  Left Hip 

The veteran's service medical records show a diagnosis of 
degenerative joint disease of the left hip.  During the 
January 2001 VA examination, the veteran noted a history of 
sacroiliac pain in the left hip since 1979.  Currently, he 
noted that certain positions, as well as bending or twisting 
his body will exacerbate his left hip.  He stated that he had 
daily flare-ups that would affect his bending and lifting.  
Medications, he reported, did not seem to help.  Upon 
examination, the veteran was able to produce full flexion, 
extension, adduction, abduction and internal rotation of the 
left hip.  He was able to produce external rotation from 0 to 
50 degrees, with pain occurring at 50 degrees.  X-ray results 
of the left hip revealed no fractures, dislocations or 
osseous abnormalities.  Mineralization was normal as well as 
articular soft tissues.  The joint spaces were well 
maintained.  The diagnosis was status post left hip strain 
with residuals.  

The veteran's left hip disability is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5255, 
indicating a disability rated by analogy to impairment of the 
femur.  Under such code, a 10 percent evaluation is warranted 
for malunion of the femur with slight hip disability.  A 20 
percent for malunion of the femur that results in a moderate 
hip disability and a 30 percent evaluation is warranted for a 
marked hip disability.  Additionally, higher disability 
evaluations are possible for limited motion of the thigh or 
ankylosis of the hip.  

Upon review of the veteran's service medical records, VA 
examination results and other evidence of record, the Board 
finds that an initial disability rating for the veteran's 
left hip greater than 10 percent is not warranted.  In this 
regard, the objective evidence of record does not show that 
the left hip results in malunion of the femur with moderate 
hip disability.  Rather, x-ray examination was within normal 
limits.  Additionally, the veteran was able to perform 
flexion, extension, adduction, abduction and internal 
rotation all within limits of normal.  Thus, a higher 
evaluation is not warranted under Diagnostic Codes 5251,5252 
or 5253.  Moreover, the Board finds that the initial 10 
percent evaluation assigned takes into consideration the 
veteran's subjective complaints of pain.  

D.  Left and Right Ankle

Service medical records reflect that the veteran was seen for 
medical treatment for a sprained left ankle and bilateral 
ankle swelling.  Upon VA examination in January 2001, the 
veteran reported soreness, predominantly anteriorly as well 
as over the lateral left ankle.  He noted pain, instability 
and weakness.  Flare-ups were associated with running and 
prolonged walking.  He noted that rest alleviated flare-ups.  
He complained that walking was very difficult.  Upon physical 
examination, there was evidence of mild varicosities in the 
medial left ankle.  The veteran produced normal range of 
motion of the left ankle but indicated pain at 45 degrees of 
plantar flexion.  X-rays revealed a bone fragment in the 
ankle representing a possible old avulsion injuries.  
Secondary ossicles could not be ruled out.  There were also 
mild degenerative arthritic changes noted within the anterior 
compartment of each ankle.  There was no osteochondritis, 
joint effusion or significant abnormality with the 
surrounding soft tissue.  

With regards to the right ankle, the veteran reported that 
the right was worse than the left.  He noted, pain, weakness, 
stiffness, swelling, instability and lack of endurance.  He 
reported constant, horrible pain in the right ankle that 
flared up at variable times.  He stated that nothing relieved 
the flare-ups.  Upon physical examination, there was 1+ edema 
in the right ankle.  The veteran performed dorsiflexion of 
the right ankle from 0-15 degrees and plantar flexion from 0-
35 degrees, both with pain commencing at the extremes of 
motion.  An x-ray revealed mild degenerative arthritic 
changes.  

The examiner noted that the veteran was a candidate for an 
ankle brace, especially with respect to the right ankle.  

The veteran's left and right ankle disabilities are each 
rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5271 which indicates degenerative 
arthritis rated on the basis of limited right ankle motion 
under Diagnostic Code 5271.  See 38 C.F.R. § 4.7; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.  Degenerative 
arthritis, substantiated by x-ray findings warrants a 10 
percent evaluation when limitation of motion of the specific 
joint involved in noncompensable under the appropriate 
Diagnostic Code.  Under Diagnostic Code 5271, moderate 
limitation of motion of an ankle warrants a 10 percent 
evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 0 to 20 degrees on dorsiflexion, and from 0 to 45 
degrees on plantar flexion.  38 C.F.R. § 4.71, Plate II.

As regards the left ankle, despite the veteran's complaints 
of pain, the veteran was able to demonstrate full range of 
ankle motion.  X-rays confirmed the presence of arthritis.  
Thus, a 10 percent evaluation for degenerative arthritis is 
for application.  The probative evidence does not reveal, 
however, that the ankle results in marked limitation of 
motion.  Thus, even when considering the effects of pain, a 
20 percent evaluation is not warranted.  

As regards the right ankle, the evidence reveals dorsiflexion 
limited to 15 degrees and plantar flexion limited to 35 
degrees both with pain.  These results are consistent with a 
10 percent evaluation assigned.  However, taken into 
consideration the veteran's subjective complaints of 
"constant horrible" pain, objective findings of edema and 
the examiner's recommendation for an ankle brace, the Board 
finds that the veteran's right ankle disability more nearly 
approximates the criteria for a 20 percent evaluation under 
Diagnostic Code 5271, pertaining to a marked ankle 
disability.  



E.  Left Heel Spur

The veteran's service medical records reflect treatment for a 
left bone spur, heel sprain and plantar fasciitis.  During 
the January 2001 VA examination, the veteran reported that he 
has constant heel pain.  Flare-ups were associated with 
running and prolonged walking.  He reported that the first 8-
10 steps in the morning were very painful to walk.  
Examination of the feet did not show any signs of abnormal 
weight-bearing.  Range of motion of the left ankle was full.  
He required no device to walk. 

An x-ray examination revealed a left heel spur, which could 
be associated with plantar fasciitis.  There was no 
abnormality in the subtalor joint.  

The veteran's left heel disability is rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5284, indicating that it is an unlisted condition, rated 
by analogy to other foot injuries.  Under such Diagnostic 
Code, a 10 percent evaluation is warranted for foot injuries 
that are moderately, a 20 percent evaluation is warranted for 
foot injuries that are moderately severe, and a 30 percent 
evaluation is warranted for foot injuries that are severe.  

The Board finds that the preponderance of the evidence is 
against the assignment of an initial disability evaluation 
greater than the currently assigned 10 percent.  In this 
regard, the objective medical evidence shows that the veteran 
suffers from likely plantar fasciitis.  

The Board acknowledges the veteran's complaints of pain and 
alleged functional loss resulting from such pain; however, 
there has been no objective indication that there is an 
underlying pathology or objectively identifiable findings 
sufficient to support a conclusion that the pain complained 
of by the veteran adversely affects function.  38 C.F.R.  § 
4.40 (pain, supported by adequate pathology and evidenced by 
visible behavior of claimant may result in functional loss).  
Consequently, absent clinical findings of disabling 
manifestations of the service-connected disability, the Board 
finds that a rating higher than the currently assigned 10 
percent rating is not warranted.  

F.  Right Elbow

The veteran was seen for medical treatment in August 2000 
with a history a right elbow pain.  At that time, he was able 
to flex the right arm from 0 to 135 degrees with pain.  He 
was referred for occupational therapy for his right elbow 
pain.  An x-ray report in August 2000 found no fracture, 
subluxation, joint effusion or arthritic changes to the right 
elbow.  

During the January 2001 VA examination, the veteran 
complained of pain, on the lateral side of the elbow.  He had 
pain predominantly on palpation.  He noted that flare-ups 
forced him to shift weight to his left arm.  Naprosyn, 
Flexeril and Motrin gave some response to his symptoms.  Upon 
physical examination, strength in his upper right extremities 
was 4+/5 with no evidence of muscle atrophy.  Sensory and 
reflexes were within normal limits.  The appearance of the 
elbow joint was normal.  Range of motion was within normal 
limits.  He was able to produce flexion from 0 to 145 
degrees, suponation from 0 to 85 degrees and pronation from 0 
to 80, with pain at 80 degrees pronation of the elbow, and 
pain to palpation over the right olecranon process.  X-rays 
revealed normal mineralization, no fractures or osseous 
abnormalities.  No joint effusion was seen.  The impression 
was status post right elbow strain with residuals.  

The veteran's right elbow disability is currently rated as 10 
percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5212, indicating an unlisted condition, rated by 
analogy to impairment of the radius.  Under such Diagnostic 
Code, a 10 percent evaluation is warranted for malunion of 
the radius with bad alignment, a 20 percent rating is 
warranted for nonunion in the upper half of the radius, a 30 
percent rating is warranted for impairment of the radius 
without loss of bone substance or deformity and a 40 percent 
rating is warranted for impairment of the radius with loss of 
bone substance or marked deformity.  

In this case, there is no competent evidence that the right 
elbow results in nonunion of the upper half of the radius.  
Rather, upon x-ray examination in January 2001, there were no 
fractures or deformities found.  Accordingly, a 20 percent or 
greater rating under Diagnostic Code 5212 is not warranted.  

Moreover, the Board has reviewed other applicable Diagnostic 
Codes that pertain to loss of range of motion of the elbow.  
However, the veteran was able to demonstrate essentially full 
range of motion upon examination in January 2001.  Thus, a 
higher initial rating is not warranted under Diagnostic Codes 
5205-5213, pertaining to impaired range of motion of the 
elbow.  

G.  Right Wrist  

The veteran's service medical records reflect treatment for a 
right wrist sprain and tendonitis.  

During the January 2001 VA examination, the veteran reported 
the he had constant soreness, weakness, instability and lack 
of endurance.  Pushing with his right hand caused pain in the 
wrist.  He noted a slight decrease in right hand grip and 
overall function of the right hand as compared to the left.  
Flare-ups were associated with straining of the right wrist 
as well as some activities, such as painting with a brush.  
Rest alleviated his flare-ups.  He had no constitutional 
symptoms of a joint condition and was on medications for 
treatment.  

Upon examination in January 2001, the examiner noted that the 
veteran was right-hand dominant.  The wrist joint appeared 
normal.  The veteran had pain on palpation of the right ulnar 
side of the wrist.  He produced dorsiflexion from 0 to 55 
degrees, with pain at 55 degrees, palmar flexion from 0 to 80 
degrees, ulnar deviation from 0 to 45 degrees, and radial 
deviation from 0 to 20 degrees with pain at 20 degrees.  An 
x-ray of the right wrist was normal.  The impression was 
status post right wrist sprain with residuals.  

The veteran is in receipt of a 10 percent evaluation for his 
right wrist disability, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5215, indicating an unlisted condition, 
rated by analogy to limitation of motion of the wrist.  Under 
such Diagnostic Code, a 10 percent evaluation is warranted 
for dorsiflexion less than 15 degrees or palmar flexion 
limited in line with the forearm.  Under Diagnostic Code 
5214, a higher evaluation is warranted in cases where there 
is favorable or unfavorable ankylosis of the wrist.  

In this case, taking into consideration the veteran's 
complaints of pain, and the objective evidence showing pain 
upon dorsiflexion and radial deviation, the criteria for a 10 
percent evaluation are met.  However, there is no competent 
evidence of record to indicate that the right wrist results 
in either favorable or unfavorable ankylosis.  Accordingly, 
the preponderance of the evidence is against an initial 
evaluation greater than 10 percent.  

H.  Right Shoulder

Service medical records show numerous treatments for a right 
shoulder condition.  They reflect that in June 1997, he was 
seen with a severe right rotator cuff strain.  An August 2000 
x-ray showed minimal degenerative arthritic changes of the 
glenohumeral and acromioclavicular joints of the right 
shoulder.  An October 2000 report indicated that the right 
shoulder showed a positive impingement sign.  

During the January 2001 VA examination, the veteran 
complained of constant, horrible, pain in the right shoulder 
and pain going down his right arm.  He stated that he 
couldn't drive with his right shoulder and limited his 
ability to lift weight with his right arm.  He used a TENS 
unit for pain relief.  Upon physical examination, the 
shoulder joint appeared normal.  He had anterior and 
posterior pain on palpation of the right shoulder.  He 
performed flexion from 0 to 135 degrees, abduction from 0 to 
110 degrees, external rotation from 0 to 90 degrees and 
internal rotation from 0 to 10 degrees.  All motions were 
accomplished with pain at the limits of ranges of motion.  An 
x-ray examination revealed mild degenerative changes of the 
acromioclavicular and glenohumeral joint.  

In March 2001, the veteran underwent a right shoulder scope 
decompression.  A note indicated that his condition was 
slowly improving and that he could perform abduction to 180 
degrees. A May 2001 treatment note indicated that his wound 
had healed.  He had good passive and active range of motion.  
A June 2001 note indicated that the veteran continued to 
report some pain down the right arm but with relief of 
tingling and numbness in the digits.  He was unable to lift 
greater than shoulder height.  He showed active flexion and 
abduction to 140 degrees.  

The veteran's right shoulder disability is rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5003-5203, indicating degenerative arthritis and 
impairment of the clavicle or scapula.  Degenerative 
arthritis is rated based upon limitation of motion of the 
affected joint.  Under Diagnostic Code 5203, dislocation of 
the clavicle or scapula warrants a 20 percent rating.  
Nonunion of the clavicle or scapula with loose movement 
warrants a 20 percent rating.  Nonunion of the clavicle or 
scapula without loose movement warrants a 10 percent rating.  
Malunion of the clavicle or scapula also warrants a 10 
percent rating.   

Additionally, limitation of motion of the arm is contemplated 
by 38 C.F.R.  § 4.71a, Diagnostic Code 5201, and provides 
that a 20 percent rating is warranted for limitation of 
motion of the arm at shoulder level.  Limitation of motion of 
the arm to midway between side and shoulder level warrants a 
30 percent rating in the major arm and a 20 percent rating in 
the minor arm.  Limitation of motion of the arm to 25 degrees 
from side warrants a 40 percent rating in the major arm and a 
30 percent rating in the minor arm.   

The subjective evidence demonstrates complaints of pain, 
radiation down his right arm and pain with lifting.  The 
medical evidence notes that the veteran's shoulder pain 
results in some limitation of range of motion.  

It is clear that the veteran's service-connected right 
shoulder disability results in pain and some limitation of 
motion.  In this regard, normal range of motion of the 
shoulder is from 0 to 180 degrees flexion, 0-90 degrees 
internal and external rotation, and 0-180 degrees shoulder 
abduction.  See 38 C.F.R. § 4.17, Plate I.  Thus, when 
considering the most severe reported limitation of motion, 
the criteria for an evaluation in excess of 10 percent are 
not met under Diagnostic Code 5201, as the objective medical 
evidence demonstrates shoulder flexion beyond 90 degrees and 
external rotation to 90 degrees.  Furthermore, the veteran's 
right shoulder symptomatology does not meet the criteria for 
an evaluation in excess of 10 percent under Diagnostic Code 
5203, as the medical evidence does not demonstrate 
dislocation of the clavicle or scapula or nonunion with loose 
movement.  

However, there is objective medical evidence, confirmed by x-
ray findings, that the right shoulder results in arthritis of 
the joint.  Moreover, active flexion of the joint results is 
objective evidence of pain.  Pursuant to 38 C.F.R. § 4.59, it 
is the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  (Emphasis added)  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 the minimum compensable 
evaluation for limitation of motion of the arm is 20 percent.  
Accordingly, after taking into consideration the veteran's 
complaints of pain and the objective medical findings, that 
Board finds that the criteria for an initial 20 percent 
disability rating for his right shoulder disability have been 
met.  

The record does not show, however, since the effective date 
of service connection, that the disability approximates the 
criteria for an initial evaluation greater than 20 percent or 
that the assignment of "staged ratings" is appropriate.  

H.  Tinnitus

Service medical records include complaints and findings of 
recurrent tinnitus.  During the January 2001 VA examination, 
the veteran indicated that he had moderate, frequent tinnitus 
in both ears.  

The veteran is in receipt of a ten percent evaluation for 
recurrent tinnitus, effective since July 1, 2001.  

The medical evidence shows that the veteran suffers from 
tinnitus, that is due to his military service.  In a 
September 2001 rating decision the RO granted service 
connection for tinnitus, and assigned a 10 percent rating for 
the disorder pursuant to 38 C.F.R. § 4.87, Diagnostic Code 
6260.  

As an initial matter the Board notes that Diagnostic Code 
6260 was revised effective in June 2003 to provide that only 
a single 10 percent evaluation is to be assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2003).  Citing Karnas v. Derwinski, 1 Vet. App. 
308 (1991), the representative asserts that because the 
veteran's claim for separate ratings was filed in January 
2001, the Board must apply the law in effect prior to June 
2003, which did not expressly prohibit the assignment of 
separate ratings.

In Karnas the Court held that, where a law or regulation 
changes during the pendency of a claim or appeal, the Board 
must apply the version of the law that is more favorable to 
the claimant.  In Kuzma, 341 F.3d at 1328-29, the United 
States Court of Appeals for the Federal Circuit (hereinafter, 
"the Federal Circuit") expressly overruled the Court's 
holding in Karnas to the extent that decision allowed the 
retroactive application of a statute or regulation, where the 
statute or regulation did not expressly provide for 
retroactive application.  Although the representative asserts 
that the holding in Kuzma applies only to application of the 
VCAA, the Federal Circuit's decisions leading up to the 
decision in Kuzma clearly show that it was the intent of the 
Federal Circuit to overrule the holding in Karnas as it might 
be applied to any change in a statute or regulation.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

Nevertheless, the change to Diagnostic Code 6260 effective in 
June 2003 did not provide for retroactive application.  See 
Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  The veteran is, therefore, 
at least entitled to application of the prior version of the 
regulation for the months of eligibility prior to June 2003.  
See Smith (Ellis) v. Principi, 17 Vet. App. 168 (2003) 
(although the change to the regulation prohibits the 
assignment of separate ratings for tinnitus effective in June 
2003, the Board must analyze the applicability of separate 
ratings prior to June 2003).

VA's General Counsel addressed this issue in a precedential 
opinion issued in May 2003.  The General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 2003, 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus was perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear could not be assigned under DC 6260 or 
any other diagnostic code.  See VAOPGCPREC 2-03.  

Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2003).  The veteran's representative contends, however, that 
VAOPGCPREC 2-03 is not applicable to the instant appeal 
because the General Counsel failed to address in that opinion 
the applicability of 38 C.F.R. § 4.25(b).  The Board will, 
therefore, separately address that issue.

That regulation provides that except as otherwise provided in 
the Rating Schedule, the disabilities arising from a single 
disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25(b) (2003).  
The issue is, therefore, whether bilateral tinnitus 
constitutes two separate disabilities that are eligible for 
separate ratings.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  In VAOPGCPREC 2-03 the General Counsel 
noted that tinnitus is the perception of sound in the absence 
of any external stimulus.  Citing The Merck Manual 665 (17th 
ed. 1999).  VA also discussed the nature of tinnitus in the 
proposed amendment to Diagnostic Code 6260:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to Diagnostic Code 
6260:

VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled Hearing Impairment, 
an Independent Study Course for health care 
providers.  The section on tinnitus states that the 
fact that most tinnitus appears to be coming from 
the ear led to a belief that tinnitus was generated 
in the inner ear, but this is not the case.  It 
further states that damage in the inner ear may be 
a precursor for subjective tinnitus, but that 
subjective tinnitus is generated within the central 
auditory pathways.

Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  

The medical treatise evidence documented in the Federal 
Register shows, therefore, that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  The application 
of 38 C.F.R. § 4.25(b) does not, therefore, provide a basis 
for assigning separate ratings for bilateral tinnitus.

This finding is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  The basis of disability evaluations is the ability 
to function under the ordinary conditions of daily life, 
including employment.  Regardless of the location of the 
disability, evaluations are based upon lack of usefulness of 
these body parts or systems.  38 C.F.R. § 4.10 (2003).

The veteran's representative points out the fact that the 
Rating Schedule provides for separate ratings for a single 
disease entity that has multiple manifestations.  For 
example, several of the diagnostic codes pertaining to the 
feet provide different ratings for unilateral versus 
bilateral involvement.  Having a disability that affects both 
feet, rather than just one foot, however, results in 
additional functional limitations, in terms of the ability to 
ambulate.  Having tinnitus in both ears does not result in 
significantly greater impact on the functioning of the 
auditory system, in comparison to having tinnitus in only one 
ear.

The representative further contends that, pursuant to the 
phrase in 38 C.F.R. § 4.25(b) "except as otherwise 
provided," a single rating for multiple manifestations of 
the same disease entity can be applied only if the diagnostic 
code so specifies.  For instance, some of the diagnostic 
codes pertaining to the feet provide that the same rating 
applies regardless of unilateral or bilateral involvement.  
The Board notes, however, that that lack of distinction 
applies to disabilities warranting the minimum 10 percent 
rating, indicating that the disability is of insufficient 
severity to warrant distinct ratings for unilateral or 
bilateral involvement.  

Nevertheless, in determining the appropriate rating for 
bilateral tinnitus we need not look so far as the diagnostic 
codes pertaining to the feet; the diagnostic codes pertaining 
to the auditory system specify the situations in which 
separate ratings are applicable, depending on unilateral or 
bilateral manifestations.  For example, the rating for 
hearing loss is dependent on whether there is hearing loss in 
both ears, or only one ear.  In addition, Diagnostic Code 
6207 provides a 30 percent rating for the complete loss of 
one auricle, and a 50 percent rating for the complete loss of 
both auricles.  None of the remaining diagnostic codes 
pertaining to the auditory system provide for unilateral 
versus bilateral involvement.

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor.  See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(the canons of statutory construction apply to regulations as 
well as statutes).  The veteran's representative relies on 
this canon of construction for his proposition that the 
regulation must be interpreted to allow two separate and 
distinct ratings for bilateral tinnitus.

Diagnostic Code 6260, prior to the May 2003 amendment, did 
not expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  The Supreme 
Court also held in Brown, however, that "[a]mbiguity is a 
creature not of definitional possibilities but of statutory 
context. . . " Brown, 513 U.S. at 118 (citations omitted).  
By reading the rating criteria for Diagnostic Code 6260 in 
the context of the remaining provisions of the Rating 
Schedule, it is clear that a maximum 10 percent rating may be 
assigned for tinnitus, regardless of whether it is unilateral 
or bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002).  The diagnostic code does not distinguish between 
tinnitus that is perceived in one ear, both ears, or within 
the head.  Other diagnostic codes pertaining to the auditory 
system specify whether the rating is to be assigned based on 
unilateral or bilateral involvement (Diagnostic Code 6100 for 
hearing loss, and Diagnostic Code 6207 for loss of auricle).  
Because some of the diagnostic codes pertaining to the 
auditory system distinguish between unilateral and bilateral 
involvement, it is apparent from the regulation that the 
omission of that language from Diagnostic Code 6260 was 
intentional.  This interpretation of the diagnostic code is 
not in conflict with 38 C.F.R. § 4.25(b), because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; tinnitus, whether 
unilateral or bilateral, constitutes the same disability.

In summary, by reading Diagnostic Code 6260 in the context of 
the remaining diagnostic codes pertaining to the auditory 
system, the diagnostic code clearly indicates that a 
10 percent rating applies to recurrent tinnitus, regardless 
of whether the involvement is unilateral or bilateral.  For 
these reasons the Board finds that the arguments of the 
veteran's representative are without merit, and the veteran's 
claim of entitlement to separate 10 percent ratings for 
bilateral tinnitus is denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the Board should deny the claim 
on the ground of lack of legal merit).  

I.  Old Healed Stress Fractures of the Right and Left Tibia

Service medical records include a December 1988 treatment 
note that noted a subtle fracture deformity of the upper 
medial tibia.  An April 1989 note reported an impression of a 
tiny, left medial tibial plateau fracture.  

An x-ray examination of the knees in January 2001 revealed 
features of old, healed proximal shaft stress injuries of 
each tibia.  

The veteran's old healed stress fracture of the right and 
left tibias are currently rated as noncompensably (zero 
percent) disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5099-5020, indicating an unlisted condition rated by 
analogy to synovitis.  It is unclear to the Board why an old 
healed proximal shaft stress injury of the tibia is rated by 
analogy to synovitis.  Synovitis is defined as the 
inflammation of a synovium.  Synovium is defined as the 
membrane synovialis capsulae articlaris.  Dorlands 
Illustrated Medical Dictionary, 29th Edition.  Nevertheless, 
synovitis, under Diagnostic Code 5020 is rated based upon 
limitation of motion of the affected parts, as degenerative 
arthritis.  

In this case, other than incidental findings upon x-ray 
examination in January 2001, there are no subjective 
complaints or objective medical findings of residuals 
pertaining to the old healed stress fractures.  Moreover, it 
is important to note that the veteran is in receipt of 
separate compensable evaluation for each knee.  Accordingly, 
in the absence of residuals, a noncompensable evaluation is 
for application.  

As such, it follows, that the preponderance of the evidence 
is against the assignment of a compensable evaluation for a 
right and left old healed stress fracture of the tibia.  

III.  Conclusion

In making the above determinations, the Board has considered 
whether the veteran is entitled to "staged rating" pursuant 
to Fenderson, supra but finds that the facts do not support 
the assignment of separate and distinct evaluations since the 
effective date of service connection.  Moreover, as it 
pertains to each issue on appeal, the Board has considered 
the propriety of "extra schedular" ratings.  However, there 
is no showing that each disability is so exceptional or 
unusual disability, with such related factors as marked 
interference with employment (beyond that contemplated in the 
assigned evaluation), or frequent periods of hospitalization, 
so as to render impractical the application of the regular 
schedular criteria.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.  

An initial disability rating greater than 10 percent for 
residuals of a left knee arthroscopy with chondromalacia 
patellae of the left knee is denied.  

An initial disability rating greater than 10 percent for 
residuals of a right knee arthroscopy with chondromalacia 
patellae of the right knee is denied.  

An initial disability rating greater than 10 percent for left 
hip strain with residuals is denied.  

An initial disability rating greater than 10 percent for left 
ankle strain with degenerative arthritis is denied.  

An initial 20 percent disability evaluation for right ankle 
strain with degenerative arthritis is granted, subject to 
regulations governing the payment of monetary benefits.  

An initial disability rating greater than 10 percent for a 
left heel spur is denied.  

An initial disability rating greater than 10 percent for a 
right elbow strain with residuals is denied.  

An initial disability rating greater than 10 percent for a 
right wrist strain is denied.  

An initial 20 percent disability rating for postoperative 
residuals of a right shoulder disability with degenerative 
changes, acromioclavicular and glenohumeral joints is 
granted.  

An initial disability rating greater than 10 percent for 
recurrent tinnitus is denied.  

An initial compensable disability rating for residuals of an 
old, healed stress injury of the right tibia is denied.  

An initial compensable disability rating for residuals of an 
old, healed stress injury of the left tibia is denied.  

REMAND

The Board finds that additional development by the RO is 
necessary for the issues of service connection for a TMJ, a 
right heel condition and entitlement to a higher initial 
disability rating for the veteran's service-connected 
cervical spine disability and onychomycosis.  

As it pertains to the issues of service connection for a TMJ 
and a right heel disability, the Board notes that the VCAA 
notification letter issued in February 2002 was issued 
subsequent to the denial of the claims.  Moreover, the letter 
did not inform the veteran of the criteria necessary for 
service connection claims.  As such, and to ensure that the 
veteran is afforded due process, these claims must be 
remanded to the RO.  

Hence, the RO must give the appellate another opportunity to 
provide information and/or evidence pertinent to the claims 
on appeal.  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  After providing the required notice-to 
include soliciting authorization to enable the RO to obtain 
outstanding records from specific medical care providers 
identified in the record-the RO should obtain any additional 
evidence for which the appellant provides sufficient 
information, and, if necessary, authorization.   

As it pertains to the claim for a higher initial disability 
for the veteran's service-connected for residuals of a 
cervical spine sprain with spondylosis and degenerative disc 
disease at C6-C7, the Board notes that in August 2002, and 
prior to certification of the case to the Board, the veteran 
submitted additional medical evidence pertinent to this 
claim.  It does not appear that the RO has considered the 
evidence.  Hence a remand is warranted for the issuance of a 
supplemental statement of the case addressing the recently 
received evidence.  See, 38 C.F.R. § 19.31(b)(1) (2003).  

Additionally, the veteran contends that cervical headaches 
caused by his cervical spine disability warrant a separate 
compensable evaluation.  Accordingly, on remand the RO should 
consider whether disability warrants the assignment of 
separate evaluations for a headache disorder as secondary to 
the veteran's cervical spine disability.  Esteban v. Brown, 6 
Vet. App. 259 (1994).

Additionally, the Board notes that there has been a change in 
the rating criteria that pertain to disorders of the spine.  
VA has issued revised regulations concerning the sections of 
the rating schedule that deal with intervertebral disc 
syndrome.  67 Fed. Reg. 54345-54349 (August 22, 2002). The 
Board also notes that there is a new General Rating Formula 
for Diseases and Injuries of the Spine.  68 Fed.  Reg. 51454-
51458 (August 27, 2003).  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  VA has not notified the veteran of the change in 
rating criteria and the veteran has not been examined in 
light of the revised criteria.  Thus, another VA examination 
specifically addressing the new criteria is indicated.  

In regards to the issue of the initial evaluation for 
onychomycosis, the Board notes that since the issuance of the 
statement of the case there has been a change in the criteria 
governing the evaluation of skin conditions.  See, 67 Fed. 
Reg. 49 (August 30, 2002).  In order to preclude prejudice to 
the veteran's claim the RO should consider the new rating 
criteria for evaluating skin disorders in connection with the 
veteran's claim for an initial compensable rating for the 
service-connected onychomycosis prior to further appellate 
consideration.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Prior to arranging for the veteran to undergo VA examination, 
the RO should, as indicated above, attempt to obtain all 
outstanding treatment records from any source identified by 
the veteran.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, these matters are remanded to the RO, via the 
AMC in Washington, D.C. for the following action.  

1.  With regards to the claims for 
service connection for a TMJ and a right 
heel disability, the RO should send the 
veteran and his representative a letter 
explaining the VCAA and that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the veteran's claims.  The letter should 
also specifically inform the veteran and 
his representative of which portion of 
the evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on his behalf, and a 
request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  Finally, the letter 
should advise the veteran and his 
representative of changes to the 
applicable rating criteria for evaluating 
disabilities of the spine and 
disabilities of the skin.  

2.  After receiving the appellant's 
response, the RO should assist the 
appellant in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159  
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  Thereafter, the RO should arrange for 
VA orthopedic and neurological 
examinations of the veteran by physicians 
with appropriate expertise to determine 
the nature and extent of impairment from 
the veteran's service-connected residuals 
of a cervical spine sprain with 
spondylosis and degenerative disc disease 
at C6-C7.  All indicated studies, 
including X-rays, electromyograph, and 
range of motion studies in degrees, 
should be performed.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physicians 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The specific 
functional impairment due to pain should 
be identified, and the examiners should 
be requested to assess the extent of any 
pain.  The physicians should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physicians should so state.

The neurological examiner should 
specifically indicate, with respect to 
the veteran's cervical spine, whether 
intervertebral disc syndrome (IDS) is 
present, and if so, whether the veteran 
has experienced incapacitating episodes 
(i.e. periods of acute signs and symptoms 
due to IDS that require bed rest 
prescribed by a physician and treatment 
by a physician) of IDS over the past 12 
months, and identify the total duration 
of those episodes over the past 12 
months.  The neurological examiner should 
also identify the signs and symptoms 
resulting from IDS that are present 
constantly, or nearly so.  The examiner 
should also set forth findings relative 
to neurological impairment evident from 
the veteran's IDS.  Any abnormal sciatic, 
peroneal, popliteal or other nerve 
findings due to IDS should be described 
in detail and the degree of paralysis, 
neuritis or neuralgia should be set forth 
(i.e. mild, moderate, severe, complete). 

The rationale for all opinions expressed 
should be explained.  Copies of the 
service and post-service medical records 
must be made available to and reviewed by 
the examiners.  The examination reports 
are to reflect that such a review of such 
records was made.  

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action it considers necessary 
to comply with the notice and duty-to-
assist requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.  The supplemental 
statement of the case should refer to the 
amended criteria for rating disorders of 
the spine and consideration of whether 
the veteran has separate and distinct 
headache disability, arising from the 
cervical spine disability, that warrant 
separate ratings (pursuant to the Esteban 
decision, cited to above).  See 67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002); 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  

6.  After the veteran has been given an 
opportunity to respond to the 
supplemental statement of the case and 
the period for submission of additional 
information or evidence set forth in 38 
U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



